United States Court of Appeals
                                                             Fifth Circuit

                                                         FILED
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             May 3, 2005

                                                   Charles R. Fulbruge III

                            No. 04-60227
                          Summary Calendar


FARIBA KEIVANI,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 534 120
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Fariba Keivani petitions for review of the decision of the

Board of Immigration Appeals (BIA) summarily affirming the

immigration judge’s decision to deny her application for asylum,

withholding of deportation, and relief under the Convention

against Torture.   She contends that the immigration judge erred

in making an adverse credibility finding.    Keivani maintains that

the immigration judge evinced bias against her, misunderstood her

testimony, ignored or discounted documentary evidence, and

wrongly found inconsistencies in her testimony and in her written

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60227
                                -2-

statements.   We have reviewed the record and the briefs and

conclude that Keivani has not established that the record compels

that the credibility ruling be overturned.    See Lopez de Jesus v.

INS, 312 F.3d 155, 161 (5th Cir. 2002).

     Keivani contends that she has established her eligibility

for asylum, withholding of deportation, and relief under the

Convention against Torture.    In light of the adverse credibility

determination, we need not consider whether Keivani has

established an entitlement to such relief.    See Chun v. INS, 40

F.3d 76, 79 (5th cir. 1994).

     PETITION DENIED.